Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 1 of 45 PageID #: 229




                             EXHIBIT 2
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 2 of 45 PageID #: 230



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


   TERRY BERRY and NANCY BERRY,

                  PLAINTIFFS,

          v.                                      Case No. 3:20-CV-00537-TAD-KLH

   MONSANTO COMPANY,

                  DEFENDANT.


                                   PLAINTIFF FACT SHEET

         You are required to provide the following information regarding yourself, or for each
  individual on whose behalf you are asserting legal claims in the above lawsuit. Each question
  must be answered in full, but you may approximate where specified below. If you do not know or
  cannot recall the information needed to answer a question, please explain that in response to the
  question. Please do not leave any question(s) unanswered or blank. Use additional sheets as
  needed to fully respond to each question or request.

  I.     REPRESENTATIVE CAPACITY

         A. If you are completing this Fact Sheet on behalf of someone else (e.g., a deceased
            person, an incapacitated person, or a minor), please complete the following:

                1.
                     Your Name

                2.
                     Your Home Address

                3. What is your relationship to the person upon whose behalf you have completed
                   this Fact Sheet? (e.g., parent, guardian, Estate Administrator)



  [If you are completing this questionnaire in a representative capacity, please respond to the
  remaining questions on behalf of the person who used or was exposed to Roundup® products
  or other glyphosate-based herbicides.]




                                                 1
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 3 of 45 PageID #: 231



  II.    PERSONAL INFORMATION

         A. Name:

            Other Names by which you have been known (from prior marriages or otherwise, if
            any):

         B. Sex:

         C. Social Security Number:

         D. Date and Place of Birth (City, State, County):



         E. For each different city where you have lived for the past forty (40) years, provide the
            following information:

               Full Street Address                     Approximate Dates You Lived There
   (include Country if outside the United States)         (Month/Year to Month/Year)




                                                 2
 Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 4 of 45 PageID #: 232



            F. Please complete the chart below detailing your entire employment history. If there
               were periods of retirement, unemployment, or student status, include those as well.

Number     Name of Employer         City/State of          Approximate      Occupation or       Job Duties
                                       Work                  Dates of       Job Title
                                                           Employment
                                                          (Month/Year to
                                                           Month/Year)
  1

  2

  3

  4


            G. Workplace Checklist: Have you ever worked in any of the occupations or workplaces
               listed below? If so, please check “yes” and then list the number(s) in the chart in section
               II(F) above that corresponds to that occupation.

                            Industry                             Yes        No       Number in Chart
                                                                                      in Section II(F)
      Car Mechanic
      Cleaning Services
      Electrician
      Farming/Agricultural
      Hairdressing
      Handled Fission Products
      Handled Jet Propellant
      Handled Solvents or Detergents
      Horticultural
      Hospitals and Clinics
      Landscaping
      Metal Working (including Heavy Metals)
      Painting
      Pest Exterminator
      Pesticide Use (including herbicides, fungicides, and
      insecticides)
      Petroleum Refinery/Petrochemical
      Rubber Factory
      Schoolteacher
      Sports
      Textile
      Waste Management
      Woodworking
      X-radiation or Gamma-radiation (regular exposure)


                                                      3
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 5 of 45 PageID #: 233



  III.    FAMILY INFORMATION

          A. For any grandparent, parent, sibling (including half-siblings), or child (including
             biological, adopted, and/or step-children) who has been diagnosed with any type of
             nervous system disorder or disease (including, but not limited to, Parkinson’s Disease)
             provide the following information.

                                                                                    Date and Cause of
   Name            Relationship      Birth Year          Medical Condition
                                                                                    Death (if applicable)




  IV.     PERSONAL MEDICAL HISTORY

          A. To the best of your ability, list all primary care healthcare providers (not including
             pharmacies) where you have received medical care or treatment over the last 40 (forty)
             years. For each, provide the name of the healthcare provider (including identifying the
             affiliated medical center, hospital, or medical practice), location of the healthcare
             provider (including city and state), and approximate dates of care.

             1.



             2.



             3.



             4.



             5.




                                                  4
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 6 of 45 PageID #: 234



          B. Please indicate whether your medical history includes any of the following conditions,
             procedures, or medications:

                                                                               Additional Information
                                                               Treating
  Condition, Procedure, or Medication:         Yes       No                      (type of disorder or
                                                               Physician
                                                                               injury, diagnosis date)
Antipsychotics
Autoimmune diseases (including, but not
limited to, Crohn’s disease, Ulcerative
Colitis)
Cardiovascular diseases
Chromosomal abnormalities and/or genetic
mutations
Diabetes (Type 1 or Type 2)
HIV
Immunosuppressive medications
Obesity
Organ, stem cell, or other transplants
Radiation
Rheumatoid Arthritis
Smoking
Trauma to the head, neck, or cervical spine
(such as concussions or other head injuries)

          C. To the best of your ability, list all healthcare providers (not including pharmacies)
             where you have received treatment over the last 40 (forty) years for any type of nervous
             system disorder or disease, as well as any of the conditions, procedures, or medications
             listed in the Part IV.B. chart. For each healthcare provider, provide the name, city and
             state, approximate dates of care, and the reason for your visit. You do not need to relist
             healthcare providers already identified in response to Part IV.A. Please also execute
             the medical authorizations included in Exhibit A to the Plaintiff Fact Sheet for
             each of the healthcare providers listed in Parts IV.A & C.

             1.



             2.



             3.




                                                     5
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 7 of 45 PageID #: 235



           4.



           5.



  V.    HISTORY OF NERVOUS SYSTEM DISORDERS AND DISEASES
        A. Have you been diagnosed with Parkinson’s Disease?

           Yes            No
        B. When were you diagnosed with Parkinson’s Disease?

           Year           Month
        C. List the names of the physician(s) who diagnosed you with Parkinson’s Disease and
           the city and state in which you were diagnosed.



        D. List the names of the primary healthcare providers who have treated your Parkinson’s
           Disease.



        E. Have you been diagnosed with any type of nervous system disorder or disease other
           than Parkinson’s Disease?

           Yes            No
        F. If yes, answer the following questions for each type of nervous system disorder or
           disease other than Parkinson’s Disease:

           1. What type of nervous system disorder or disease was diagnosed (including sub-
              type, if applicable)?


           2. List the names of the physician(s) who diagnosed you with that nervous system
              disorder or disease.


           3. List the names of the primary healthcare providers who have treated that nervous
              system disorder or disease.




                                               6
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 8 of 45 PageID #: 236



        G. Has any physician or healthcare provider told you that you have a genetic
           predisposition for developing Parkinson’s Disease or other types of nervous system
           disorders or diseases?

           Yes             No

           If yes, answer the following:

           1. Name, location (city and state), and occupation of the person who told you this.



           2. What were you specifically told about your genetic predisposition?




           3. Approximately when were you told this information?



  VI.   PRIOR CLAIMS, LEGAL MATTERS, AND MEDICAL COVERAGE

        A. Have you ever filed a workers’ compensation claim for accidents or injuries relating to
           substance exposure in the workplace? (Answer “no” if you have only filed workers’
           compensation claims unrelated to substance exposure.)

           Yes             No

           If yes, please state:

           1. Approximate date the claim was filed with your employer, or date that you notified
              employer of accident/injury giving rise to workers’ compensation claim:



           2. Nature of injury or accident claimed (what happened):




                                                7
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 9 of 45 PageID #: 237



        B. Have you ever filed a claim for Social Security disability insurance benefits (“SSDI”)
           for a disability caused by substance exposure in the workplace? (Answer “no” if you
           have only filed SSDI claims unrelated to substance exposure.)

           Yes              No

           If yes, please state:

           1. Approximate date the claim was filed with the Social Security Administration:



           2. Nature of disability giving rise to claim:




        C. Have you ever filed any other type of disability claim for a disability caused by
           substance exposure in the workplace? (Answer “no” if you have only filed other types
           of disability claims unrelated to substance exposure.)

           Yes              No

           If yes, state:

           1. Approximate date the claim was filed:

           2. Name of insurer/employer/government or other party to whom claim was made
              and, if applicable, claim number assigned:




           3. Nature of disability giving rise to claim:




                                                8
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 10 of 45 PageID #: 238



         D. Have you ever been denied life insurance for reasons relating to any medical, physical,
            psychiatric or emotional condition?

            Yes            No

            If yes, state when, the name of the company, and the reason(s) for denial.




         E. Have you ever been denied medical insurance?

            Yes            No

            If yes, state when, the name of the company, and the reason(s) for denial.




         F. Have you ever filed a lawsuit or claim (including administrative charges,
            unemployment claims, and bankruptcy petitions) against anyone aside from the
            present lawsuit?

            Yes            No

            If yes, for each lawsuit, state (1) the court in which the lawsuit was filed; (2) the case
            name; (3) the civil action or docket number assigned to the lawsuit; (4) a description of
            your claims in the lawsuit; and (5) the final result, outcome, or adjudication of claims
            (e.g., whether the lawsuit was dismissed by parties, dismissed by court, judgment
            granted in favor of a party).




                                                  9
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 11 of 45 PageID #: 239



   VII.   ROUNDUP® PRODUCTS AND OTHER GLYPHOSATE-BASED HERBICIDES

          A. Have you used Roundup® products or other glyphosate-based products?

              Yes             No

          B. When did you first begin using Roundup® products or other glyphosate-based
             products?

              Year            Month
          C. Complete the chart below to detail your exposure to Roundup® products and other
             glyphosate-based products. Use as many rows as necessary to describe different
             periods of usage.

  Dates of          Product     Frequency of       Usage          Type of      Reason for Location of
   Usage             Name         Exposure                        Usage 1        Usage     Exposure
                                                                 (check all                (City and
                                                                that apply):                 State)


                                                Example:                     Example:
               Example:                         I sprayed      Residential:  To control
               Roundup®            Example:     Roundup®                                    Example:
 Example:                                                                    weeds on
               Grass and           once per     in my yard     IT&O:                        Oakland,
 1980-1985                                                                   my
               Weed                year         using a                                     CA
               Killer                           hand           Agricultural: personal
                                                                             property.
                                                sprayer.
                                                               Residential:

                                                               IT&O:

                                                               Agricultural:
                                                               Residential:

                                                               IT&O:

                                                               Agricultural:
                                                               Residential:

                                                               IT&O:

                                                               Agricultural:


   1
     Residential includes using the product on your lawn, garden, or place of residence. Industrial,
   Turf, and Ornamental (“IT&O”) includes using the product in areas such as golf courses, nurseries,
   roadsides, or for turf management or landscaping. Agricultural includes using the product to assist
   with farming or harvesting crops.


                                                   10
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 12 of 45 PageID #: 240



          D. Describe any precautions that you took while using the products (example: wearing
             gloves, a mask, or other protective gear).




          E. For the products identified in Part VII.C., do you have the receipts, proof of purchase,
             or store of purchase for each product you claim to have used?

             Yes            No

   To the extent you have receipts, proof of purchase, or store of purchase for these products,
   provide copies of those receipts and other documents when completing the Plaintiff Fact
   Sheet.
          F. Complete the chart below to detail your exposure to other herbicides or pesticides
             (including, but not limited to, fungicides and insecticides). Use as many rows as
             necessary to detail different periods of usage.

      Dates of       Type and Brand of          Frequency of           Usage          Reason for
       Usage        Herbicide or Pesticide       Exposure                               Usage
     Example:      Example: Viper             Example:            Example: I       Example: I
     2000-2010     Insecticide Concentrate    every weekday       sprayed it using used the
                                                                  a pump sprayer. pesticide in my
                                                                                   job as an
                                                                                   exterminator.




                                                  11
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 13 of 45 PageID #: 241



   VIII. DAMAGES CLAIMS

         A. If you are claiming loss of income due to injuries allegedly caused by Roundup®
            products or other glyphosate-based herbicides, complete the following for each of your
            employers, starting thirty (30) years prior to your diagnosis of Parkinson’s Disease and
            continuing through today.

   Employer       Location         Average   Day or       Approximate         How much money did
                  (City and         Hours    Night          Dates of           you make in this job
                    State)           per     Shift        Employment            per week? Please
                                    Week                                      specify how much was
                                                                               due to overtime pay




         B. State the total amount of time that you have lost from work as a result of any medical
            condition that you claim was caused by Roundup® products, and the amount of income
            that you lost:

            1. Medical Condition:

            2. Total number of days lost from work due to above medical condition or, if forced
               retirement, date of retirement:

                                               days

            3. Estimated total income lost (to date) from missed work, including explanation as to
               method used to calculate number:




         C. Have you paid or incurred any out-of-pocket medical expenses (that is, expenses not
            paid by your insurance company or by a government health program) related to any
            condition that you claim or believe was caused by Roundup® products for which you
            seek recovery in this lawsuit?

            Yes               No

            If yes, state the total amount of such expenses at this time: $



                                                 12
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 14 of 45 PageID #: 242



          D. If you are making any claims for other non-medical out-of-pocket expenses, complete
             the following:

              1. For what?

              2. Amount of fees or expenses: $

          E. List the names of all insurers or government health programs who have been billed for
             or paid medical expenses related to any condition that you claim or believe was caused
             by Roundup® products for which you seek recovery in this lawsuit.




   IX.    DOCUMENTS

   Please attach the following documents to this Plaintiff Fact Sheet, making certain that all releases
   are signed and dated within 30 days of receipt of this Plaintiff Fact Sheet:

          A. Medical records release (Ex. A) – Please sign and date one healthcare provider release
             (including one mental healthcare provider release only if you are claiming mental
             health damages, including emotional distress). Based upon information provided in the
             Plaintiff Fact Sheet and any additional documents, Monsanto Company will fill in the
             remaining information needed on the healthcare provider releases (including, but not
             limited to, providing the name and address of the healthcare provider) before
             submitting those authorizations to the respective healthcare provider.

          B. Employment history release (Ex. B) – Please sign and date one employment release.
             Based upon information provided in the Plaintiff Fact Sheet and any additional
             documents, Monsanto Company will fill in the remaining information needed on the
             employment history release (including, but not limited to, the name and address of the
             employer) before submitting those authorizations to Mr. Berry’s former or current
             employers.

          C. Complete the workers’ compensation, social security disability, and insurance claims
             releases by signing and providing all necessary information.

          D. If you are claiming loss of income due to injuries allegedly caused by Roundup®
             products, complete the tax records release. In addition, please sign and complete the
             social security income release for the past 50 years.




                                                   13
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 15 of 45 PageID #: 243



                                           DECLARATION

          I declare under penalty of perjury that all of the information provided in this Plaintiff Fact

   Sheet is true and correct to the best of my knowledge, information and belief, and that I have

   supplied all the documents requested in Part IX of this Declaration, to the extent that such

   documents are in my possession, custody, or control, or in the possession of my lawyers.



   Signature                                                    Date




   Name (Printed)




                                                   14
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 16 of 45 PageID #: 244




                        EXHIBIT A
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 17 of 45 PageID #: 245




                                                                               Full Name


                                                                 Social Security Number


                                                                            Date of Birth


                      AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

          AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS
              In Compliance With the Health Insurance Portability
                   and Accountability Act of 1996 (HIPAA)


   To:
         Name of Entity


         Address


         City, State, Zip Code
          Pursuant to the Health Information Portability and Accountability Act
   (HIPAA) Privacy Regulations, 45 CFR § 164.508, you are hereby authorized to
   release Mr. Terry Lee Berry’s (“Patient”) entire medical records file to the Records
   Requester listed below. This release authorizes you to furnish copies of all medical
   records, including but not limited to medical history or examination reports and notes,
   laboratory reports, pathology slides, reports, notes and specimens, radiographic films,
   CT scans, X-rays, MRI films, MRA films, correspondence, progress notes,
   prescription records, echocardiographic recordings, written statements, employment
   records, wage records, insurance, Medicare, Medicaid and disability records, and
   medical bills regarding my injuries, diseases, diagnoses, or treatment, specifically
   including but not limited to cancer diagnoses and treatment. This authorization does
   not extend to psychotherapy notes, as that term is defined in the HIPAA Privacy
   Rules, 45 CFR §164.501, to mean notes recorded in any medium by a health care


                                             1
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 18 of 45 PageID #: 246




   provider who is a mental health professional, documenting or analyzing the contents
   of conversation during private, joint or group counseling sessions, and which are kept
   separate from Mr. Berry’s medical records.

           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above and no other purpose. You are hereby authorized to
   release these medical records to the following Records Requester for their use in the
   above-entitled litigation. You should provide all documents and information to:

   Records Requester
       ATTN: The Marker Group, 13105 NW Freeway, Suite 300
             Houston, TX 77040
             (713) 934-2664
         I understand that the health information being used/disclosed may include
   information and/or records relating to and treatment of Human Immunodeficiency
   Virus (HIV), Acquired Immune Deficiency Syndrome (AIDS), sexually transmitted
   diseases and drug and alcohol use.
          I understand that this authorization pertains only to the civil litigation
   referenced above. Therefore, this authorization shall expire upon the final resolution
   by all parties of the aforementioned civil litigation, either by final adjudication, final
   settlement agreement, final judicial dismissal, or by other final judicial order,
   including but not limited to the resolution of any and all appeals. I understand that
   this authorization remains in full force and effect until such expiration or revocation,
   as more fully described below, and further authorizes you to release to the Records
   Requester any additional records created or obtained by you after the date of
   execution of this authorization. I understand and intend that you may rely on this
   authorization in all respects unless you have previously been advised by me in
   writing to the contrary.
          I understand that I may revoke this authorization at any time by providing you
   a written revocation, but that my revocation will be effective only to the extent that
   the information has not already been released. I further understand that the covered
   entity to whom this authorization is directed may not condition treatment, payment,
   enrollment, or eligibility benefits on whether or not I sign this authorization.
         I understand that any documents or information released by you could
   potentially be re-disclosed by the aforementioned Records Requester and that any
   information re-disclosed by that party is not subject to this authorization. I expressly

                                               2
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 19 of 45 PageID #: 247




   permit the Records Requester to re-disclose my medical records file for purposes
   limited only to this civil litigation matter and only to the extent necessary and further
   limited to medical-related consultants and/or experts of the Records Requester or
   related to Monsanto’s obligations to provide information to any federal or state
   authorities if required by law. I grant this permission only on the condition that the
   Records Requester mark each and every page of my records with a stamp designating
   them as “Confidential.”

         This authorization shall not be valid unless the Records Requester named
   above has executed the acknowledgment at the end of this authorization.

         This authorization is executed and served in compliance with HIPAA, the
   Federal Regulations promulgated thereunder, and, more specifically, 45 CFR
   § 164.508, all of which govern the requirements for the release of private health
   information.




   Name and Signature of Patient                                             Date Signed




                                              3
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 20 of 45 PageID #: 248




                                ACKNOWLEDGMENT
          The undersigned, as the Records Requester named in the above medical
   authorization, hereby declares under penalty of perjury, pursuant to
   28 U.S.C. § 1746, that the attorney for the patient named in the foregoing medical
   authorization has been given notice that the authorization will be used to request
   records and information from the person or entity to whom it is addressed. The
   attorney for or the person named in the foregoing medical authorization has also been
   afforded an opportunity to order copies of the records requested from the undersigned
   requester at a reasonable cost.



   Date: ______________________________


   Records Requester Signature: ______________________________




                                            4
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 21 of 45 PageID #: 249




                                                                             Full Name


                                                               Social Security Number


                                                                          Date of Birth


                      AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

     AUTHORIZATION FOR RELEASE OF MENTAL HEALTH RECORDS
           In Compliance With the Health Insurance Portability
                and Accountability Act of 1996 (HIPAA)


   To:
         Name of Entity


         Address


         City, State, Zip Code
          Pursuant to the Health Information Portability and Accountability Act
   (HIPAA) Privacy Regulations, 45 CFR § 164.508, you are hereby authorized to
   release Mr. Terry Lee Berry’s (“Patient”) entire medical records file to the Records
   Requester listed below. This release authorizes you to furnish copies of any
   information, including but not limited to medical records, psychotherapy notes, and
   clinical information concerning the assessment, evaluation, treatment, and/or
   hospitalization related to mental health or psychiatric illnesses or conditions.
           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above and no other purpose. You are hereby authorized to
   release these medical records to the following Records Requester for their use in the
   above-entitled litigation. You should provide all documents and information to:



                                            5
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 22 of 45 PageID #: 250




   Records Requester
       ATTN: The Marker Group, 13105 NW Freeway, Suite 300
             Houston, TX 77040
             (713) 934-2664

         I understand that the health information being disclosed by these
   psychotherapy notes may include information relating to and treatment of Human
   Immunodeficiency Virus (HIV), Acquired Immune Deficiency Syndrome (AIDS),
   sexually transmitted diseases, and drug and alcohol use.
          I understand that this authorization pertains only to the civil litigation
   referenced above. Therefore, this authorization shall expire upon the final resolution
   by all parties of the aforementioned civil litigation, either by final adjudication, final
   settlement agreement, final judicial dismissal, or by other final judicial order,
   including but not limited to the resolution of any and all appeals. I understand that
   this authorization remains in full force and effect until such expiration or revocation,
   as more fully described below, and further authorizes you to release to the Records
   Requester any additional records created or obtained by you after the date of
   execution of this authorization. I understand and intend that you may rely on this
   authorization in all respects unless you have previously been advised by me in writing
   to the contrary.
          I understand that I may revoke this authorization at any time by providing you
   a written revocation, but that my revocation will be effective only to the extent that
   the information has not already been released. I further understand that the covered
   entity to whom this authorization is directed may not condition treatment, payment,
   enrollment, or eligibility benefits on whether or not I sign this authorization.
         It is expressly understood and intended by the undersigned that you are hereby
   authorized to accept a copy or photocopy of this authorization with the same validity
   as though an original had been presented to you.
         I understand that any documents or information released by you could
   potentially be re-disclosed by the aforementioned Records Requester and that any
   information re-disclosed by that party is not subject to this authorization and may not
   be subject to HIPAA, the Federal Regulations promulgated under the authority of
   HIPAA, and more specifically, the requirements imposed by 45 CFR § 164.508. I
   expressly permit the Records Requester to re-disclose my medical records file for



                                               6
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 23 of 45 PageID #: 251




   purposes limited to this civil litigation matter or related to the defendant’s legal
   obligations to provide information to the Environmental Protection Agency.

         This authorization shall not be valid unless the Records Requester named
   above has executed the acknowledgment at the end of this authorization.
         This authorization is executed and served in compliance with HIPAA, the
   Federal Regulations promulgated thereunder, and more specifically,
   45 CFR § 164.508, all of which govern the requirements for the release of private
   health information.




                                                                         __________
   Name and Signature of Patient                                         Date Signed




                                            7
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 24 of 45 PageID #: 252




                                ACKNOWLEDGMENT
          The undersigned, as the Records Requester named in the above medical
   authorization, hereby declares under penalty of perjury, pursuant to 28 U.S.C. § 1746,
   that the attorney for the patient named in the foregoing medical authorization has
   been given notice that the authorization will be used to request records and
   information from the person or entity to whom it is addressed. The attorney for or
   the person named in the foregoing medical authorization has also been afforded an
   opportunity to order copies of the records requested from the undersigned requester
   at a reasonable cost.



   Date: ______________________________


   Records Requester Signature: ______________________________




                                             8
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 25 of 45 PageID #: 253




                        EXHIBIT B
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 26 of 45 PageID #: 254




                                                                                 Full Name


                                                                   Social Security Number


                                                                              Date of Birth

                       AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

         AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS


   To:
          Name of Entity


          Address


          City, State, Zip Code
         I hereby authorize The Marker Group, 13105 NW Freeway, Suite 300
   Houston, TX 77040 (713) 934-2664, or any other member, associate or designee of
   the business, to be furnished copies of Mr. Terry Lee Berry (“Employee/Former
   Employee”) personnel file, including but not limited to documents relating to
   attendance, leaves of absence (whether for vacation, sick leave or other reasons),
   reported injuries, promotions and demotions, performance evaluations, reports of
   health examinations, job applications, and wages paid and/or earnings given
   (including W-2 forms), and all other pertinent documents, including any and all
   medical, psychological, or testing records or memoranda.

           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above. Therefore, this authorization shall expire upon the final
   resolution by all parties of the aforementioned civil litigation, either by final judicial
   order, final settlement agreement, final judicial dismissal, or by other final judicial
   order, including but not limited to the resolution of any and all appeals. Until then,
   this authorization shall be considered as continuing, and you may rely on it in all


                                               1
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 27 of 45 PageID #: 255




   respects unless and until you have been advised by me in writing to the contrary.
   Please note that this authorization also permits you to release any records created or
   obtained by you after the date of execution of this authorization.

         It is expressly understood and intended by the undersigned that you are hereby
   authorized to accept a copy or photocopy of this authorization with the same validity
   as though an original had been presented to you.




   Name and Signature of Employee/Former Employee                          Date Signed




                                             2
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 28 of 45 PageID #: 256




                        EXHIBIT C
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 29 of 45 PageID #: 257




                                                                                Full Name


                                                                  Social Security Number


                                                                              Date of Birth


                       AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

                       AUTHORIZATION FOR RELEASE OF
                      WORKERS’ COMPENSATION RECORDS


   To:
         Name of Entity


         Address


         City, State, Zip Code
         I hereby authorize The Marker Group, 13105 NW Freeway, Suite 300
   Houston, TX 77040 (713) 934-2664, or any other member, associate or designee of
   the business to be furnished copies of Mr. Terry Lee Berry’s (“Claimant”) entire
   workers’ compensation file, including but not limited to any claims made by Mr.
   Berry, and any documents discussing, describing, or explaining the investigation and
   processing of that claim and all other pertinent documents, including all medical
   records and memoranda.

           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above. Therefore, this authorization shall expire upon the final
   resolution by all parties of the aforementioned civil litigation, either by final
   adjudication, final settlement agreement, final judicial dismissal, or by other financial
   judicial order, including but not limited to the resolution of any and all appeals. Until
   then, this authorization shall be considered as continuing, and you may rely on it in


                                              1
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 30 of 45 PageID #: 258




   all respects unless and until you have been advised by me in writing to the contrary.
   Please note that this authorization also permits you to release any records created or
   obtained by you after the date of execution of this authorization.

         It is expressly understood and intended by the undersigned that you are hereby
   authorized to accept a copy or photocopy of this authorization with the same validity
   as though an original had been presented to you.




   Name and Signature of Claimant                                          Date Signed




                                             2
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 31 of 45 PageID #: 259




                                                                                Full Name


                                                                  Social Security Number


                                                                             Date of Birth


                      AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

         AUTHORIZATION FOR RELEASE OF INSURANCE RECORDS


   To:
         Name of Entity


         Address


         City, State, Zip Code
          I hereby authorize The Marker Group, 13105 NW Freeway, Suite 300
   Houston, TX 77040 (713) 934-2664, or any other member, associate or designee of
   the business to be furnished copies of Mr. Terry Lee Berry’s (“Insured”) entire
   insurance file, including but not limited to any and all health insurance
   questionnaires, claims made by or against Mr. Berry, and any documents discussing,
   describing, or explaining the investigation and processing of that claim and all other
   pertinent documents, including all medical records or memoranda.

           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above. Therefore, this authorization shall expire upon the final
   resolution by all parties of the aforementioned civil litigation, either by final
   adjudication, final settlement agreement, final judicial dismissal, or by other final
   judgment order, including but not limited to the resolution of any and all appeals.
   Until then, this authorization shall be considered as continuing, and you may rely on
   it in all respects unless and until you have been advised by me in writing to the



                                              1
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 32 of 45 PageID #: 260



   contrary. Please note that this authorization also permits you to release any records
   created or obtained by you after the date of execution of this authorization.

         It is expressly understood and intended by the undersigned that you are hereby
   authorized to accept a copy or photocopy of this authorization with the same validity
   as though an original had been presented to you.




   Name and Signature of Insured                                          Date Signed




                                            2
       Case 3:20-cv-00537-TAD-KLH
Social Security Administration                   Document 14-2 Filed 09/02/20 Page 33 of 45 PageID #: 261
                                                                                                                  Form Approved
Consent for Release of Information                                                                                OMB No. 0960-0566
Instructions for Using this Form
Complete this form only if you want us to give information or records about you, a minor, or a legally incompetent adult, to an
individual or group (for example, a doctor or an insurance company). If you are the natural or adoptive parent or legal guardian,
acting on behalf of a minor child, you may complete this form to release only the minor's non-medical records. We may charge a
fee for providing information unrelated to the administration of a program under the Social Security Act.
NOTE: Do not use this form to:
• Request the release of medical records on behalf of a minor child. Instead, visit your local Social Security office or call our toll-
  free number, 1-800-772-1213 (TTY-1-800-325-0778), or
• Request detailed information about your earnings or employment history. Instead, complete and mail form SSA-7050-F4. You
  can obtain form SSA-7050-F4 from your local Social Security office or online at www.ssa.gov/online/ssa-7050.pdf.

How to Complete this Form
We will not honor this form unless all required fields are completed. An asterisk (*) indicates a required field. Also, we will not
honor blanket requests for "any and all records" or the "entire file." You must specify the information you are requesting and you
must sign and date this form. We may charge a fee to release information for non-program purposes.

• Fill in your name, date of birth, and social security number or the name, date of birth, and social security number of the person
  to whom the requested information pertains.
• Fill in the name and address of the person or organization where you want us to send the requested information.
• Specify the reason you want us to release the information.
• Check the box next to the type(s) of information you want us to release including the date ranges, where applicable.
• For non-medical information, you, the parent or the legal guardian acting on behalf of a minor child or legally incompetent adult,
  must sign and date this form and provide a daytime phone number.
• If you are not the individual to whom the requested information pertains, state your relationship to that person. We may require
  proof of relationship.


                                                   PRIVACY ACT STATEMENT
Section 205(a) of the Social Security Act, as amended, authorizes us to collect the information requested on this form. We will
use the information you provide to respond to your request for access to the records we maintain about you or to process your
request to release your records to a third party. You do not have to provide the requested information. Your response is
voluntary; however, we cannot honor your request to release information or records about you to another person or organization
without your consent. We rarely use the information provided on this form for any purpose other than to respond to requests for
SSA records information. However, the Privacy Act (5 U.S.C. § 552a(b)) permits us to disclose the information you provide on this
form in accordance with approved routine uses, which include but are not limited to the following:

1.To enable an agency or third party to assist Social Security in establishing rights to Social Security benefits and or coverage;
2.To make determinations for eligibility in similar health and income maintenance programs at the Federal, State, and local level;
3.To comply with Federal laws requiring the disclosure of the information from our records; and,
4.To facilitate statistical research, audit, or investigative activities necessary to assure the integrity of SSA programs.

We may also use the information you provide when we match records by computer. Computer matching programs compare our
records with those of other Federal, State, or local government agencies. We use information from these matching programs to
establish or verify a person's eligibility for Federally-funded or administered benefit programs and for repayment of incorrect
payments or overpayments under these programs. Additional information regarding this form, routine uses of information, and
other Social Security programs is available on our Internet website, www.socialsecurity.gov, or at your local Social Security office.



                                         PAPERWORK REDUCTION ACT STATEMENT
This information collection meets the requirements of 44 U.S.C. § 3507, as amended by section 2 of the Paperwork Reduction
Act of 1995. You do not need to answer these questions unless we display a valid Office of Management and Budget control
number. We estimate that it will take about 3 minutes to read the instructions, gather the facts, and answer the questions. SEND
OR BRING THE COMPLETED FORM TO YOUR LOCAL SOCIAL SECURITY OFFICE. You can find your local Social
Security office through SSA's website at www.socialsecurity.gov. Offices are also listed under U.S. Government agencies
in your telephone directory or you may call 1-800-772-1213 (TYY 1-800-325-0778). You may send comments on our time
estimate above to: SSA, 6401 Security Blvd., Baltimore, MD 21235-6401. Send only comments relating to our time estimate
to this address, not the completed form.


Form SSA-3288 (11-2016) uf
Destroy Prior Editions
       Case 3:20-cv-00537-TAD-KLH
Social Security Administration                 Document 14-2 Filed 09/02/20 Page 34 of 45 PageID #: 262
                                                                                                               Form Approved
Consent for Release of Information                                                                             OMB No. 0960-0566
You must complete all required fields. We will not honor your request unless all required fields are completed. (*Signifies a
required field. **Please complete these fields in case we need to contact you about the consent form).
TO: Social Security Administration


              *My Full Name                              *My Date of Birth                    *My Social Security Number
                                                           (MM/DD/YYYY)
I authorize the Social Security Administration to release information or records about me to:
*NAME OF PERSON OR ORGANIZATION:                                     *ADDRESS OF PERSON OR ORGANIZATION:
 8LI1EVOIV+VSYT-RG                                               2SVXL[IWX*VII[E]7YMXI
                                                                     ,SYWXSR8<



*I want this information released because: 0MXMKEXMSR
 We may charge a fee to release information for non-program purposes.




*Please release the following information selected from the list below:
 Check at least one box. We will not disclose records unless you include date ranges where applicable.

1.    Verification of Social Security Number
2.    Current monthly Social Security benefit amount
3.    Current monthly Supplemental Security Income payment amount
4.    My benefit or payment amounts from date 1969               to date 2019
 5. My Medicare entitlement from date         1969         to date  2019
6.    Medical records from my claims folder(s) from date 1969             to date 2019
       If you want us to release a minor child's medical records, do not use this form. Instead, contact your local Social
       Security office.
7.    Complete medical records from my claims folder(s)
8.    Other record(s) from my file (We will not honor a request for "any and all records" or "the entire file." You must specify
      other records; e.g., consultative exams, award/denial notices, benefit applications, appeals, questionnaires,
      doctor reports, determinations.)
       77%*SVQYRHIVSXLIVVIGSVHW%WWIWWQIRXW5YIWXMSRREMVIW%TTPMGEXMSRWJSV'PEMQW((7
      (IXIVQMREXMSRW%[EVHSV(IRMEP0IXXIVW77%*SVQ77%*SVQ

I am the individual, to whom the requested information or record applies, or the parent or legal guardian of a minor, or the
legal guardian of a legally incompetent adult. I declare under penalty of perjury (28 CFR § 16.41(d)(2004) that I have examined
all the information on this form and it is true and correct to the best of my knowledge. I understand that anyone who knowingly
or willfully seeking or obtaining access to records about another person under false pretenses is punishable by a fine of up to
$5,000. I also understand that I must pay all applicable fees for requesting information for a non-program-related purpose.

*Signature:                                                                              *Date:
**Address:                                                                               **Daytime Phone:
Relationship (if not the subject of the record):                                         **Daytime Phone:

Witnesses must sign this form ONLY if the above signature is by mark (X). If signed by mark (X), two witnesses to the signing
who know the signee must sign below and provide their full addresses. Please print the signee's name next to the mark (X) on the
signature line above.

1.Signature of witness                                             2.Signature of witness


Address(Number and street,City,State, and Zip Code)                Address(Number and street,City,State, and Zip Code)

Form SSA-3288 (11-2016) uf
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 35 of 45 PageID #: 263




                        EXHIBIT D
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 36 of 45 PageID #: 264




                                                                                Full Name


                                                                  Social Security Number


                                                                              Date of Birth


                       AUTHORIZED IN CONNECTION WITH
               Berry v. Monsanto Co., Case No. 3:20-cv-00537 (W.D. La.)

                       AUTHORIZATION FOR RELEASE OF
                      DEPARTMENT OF REVENUE RECORDS


   To:
         Name of Entity


         Address


         City, State, Zip Code
         I hereby authorize The Marker Group, 13105 NW Freeway, Suite 300
   Houston, TX 77040 (713) 934-2664, or any other member, associate, or designee of
   the business to be furnished copies of the previously filed income tax returns filed by
   Mr. Terry Lee Berry (“Taxpayer”).

           This authorization is being given at my request in conjunction with the civil
   litigation matter listed above. Therefore, this authorization shall expire upon the final
   resolution by all parties of the aforementioned civil litigation, either by final
   adjudication, final settlement agreement, final judicial dismissal, or by other final
   judicial order, including but not limited to the resolution of any and all appeals. Until
   then, this authorization shall be considered as continuing, and you may rely on it in
   all respects unless and until you have been advised by me in writing to the contrary.
   Please note that this authorization also permits you to release any records created or
   obtained by you after the date of execution of this authorization.


                                              3
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 37 of 45 PageID #: 265




         It is expressly understood and intended by the undersigned that you are hereby
   authorized to accept a copy or photocopy of this authorization with the same validity
   as though an original had been presented to you.




   Name and Signature of Taxpayer                                       Date Signed




                                            4
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 38 of 45 PageID #: 266
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 39 of 45 PageID #: 267




X
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 40 of 45 PageID #: 268
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 41 of 45 PageID #: 269
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 42 of 45 PageID #: 270




                                                                                      X
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 43 of 45 PageID #: 271




                                1040
Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 44 of 45 PageID #: 272
         Case 3:20-cv-00537-TAD-KLH Document 14-2 Filed 09/02/20 Page 45 of 45 PageID #: 273
Form 4506 (Rev. 3·2019)
     i
Sect on reforences are to the Internal Aevooue Code        Chart for all other returns                                    Corporations. Generally. Fonn 4506csn be
unless otherwise noted.                                                                                               s�ned by: (1) ;si oif�er ha'Ang legal authority 10 bi'ld
                                                           Ityou I1vea In                                             the corporation. (2) Ml.Y person des9lated by the
Future Developments                                        or your business               Mall to:                    board of directors or other go\'el'ni'lg body. or (3)
For the latest information about For m 4506 and ils        was in:                                                    Sr'!)' office r or em.pbyee on written request by any
                                                                                                                      pnncipal otfic:er and attested to by the secretary or
SlstructK?ns, go to www.irs.gov/lorrn4506.
lnformaiJOn aboUI ;siy receru developmerus affee1ing                                                                  o:her officer. A bona fide shareholder of reOOC'd
                                                           Alabama. AJask.a..                                         owning 1 percent or more of the out:standing stock
Form 4506, Fonn 4506-T and Form 4506T- EZ w�I be           Arizona. lvkansas..
posted on l hai page.                                                                                                 of the corporation may wbmil a Focm 4506but muS!
                                                           California. Colorado.                                      provide doct.meruation to wppon the requester's
                                                           Connecticut. Oela-....-are,                                righl 10 reoei\'e the informa1ion.
General Instructions                                       Oistricl of c.ollmbia..
                                                                                                                        . Partnerships. Genera1y, Form 4506 can be
                                                           Florida, Georgia, Hawaii,
Caution: Do not sEgn thi s form unless all applicable      Idaho. llli"tois, ltldia;a..                               s:gned by ;siy person who was a member of the
Ines have been completed.                                  low�..Kans.as•.Keruucky.                                   partnership dul'l'lg any pan of the tax period
Purp ose of form. Use Focm 4506 to reques, a COPY          Louisiana. Ma11e.                                          �eel on line 7.
of yoor
      i
          tax re�t.m. You cat a� designate (on lcte 5)     Ma,yland.                                                     All orhers. See section 610Y.e) if the taxpayer has
a th rd party to receive the tax return.                   Massachusetts..                                            died. is insolvem. is a dissolved corporation. or if a
How long will it take? I< may talceup to 75                Michigan, Mi'lnesota,                                      trustee. guardian, executor, recei\'ef', or
ca�d.r days for us to ?'QOOSS yrnr request.                Missis'S:ppi,                                              admin istrator is acting for the taxpayer.
                                                           Missouri, Momana..                                         Note: Kym are Heir at la'N, Next of kin. or
Tip. Use Form 4506-T. Request for Transaip! ofTax          Nebraska. Nevada. New
Retum, to request tax return transcrip!s, tax accoum                                                                  Beneficiary you mus! be ab!e to establish a m aterial
                                                           Hampshie, New Jersey,
Wormation. W-2 rl.form ation. 1099 information.            Ne•N Mexico. New York.         Internal P.evenue Service   interest in the estate or trust.
veri6:ation ol nonfiling, and recon:ls of accounl..        Nooh Qiro1i"ta.                RAIVSTeam                   Documentation. For enti!ies other that individuals..
Automated transcript request. You csn �kt/                 Nooh Dakota Cm,,               P.O.Box9941                 you must attach the authoriz.aOOn document For
reques, transa-�s by usiig our automated self-help         OkJahoma O'egon.               Mal Stop 6734               exa mple. thiscouk:I be the letter from the �cipal
service tools. Please visi! us al IAS.gov and click on     Poon:s.�;siia, Rhode           Ogden. UT 84409             otfic:er authorizing sn employee of the corporazion or
�Get aTax Transa-ipL." or c al 1-80>908-9946.              lsl;sid, South Carofna.                                    the �ters te&e.mentay ati:horimg an individual to
                                                           South Dakota.                                              act for at es1ate.
Where to file. A.1.ac h paymem and mal Fonn 4506




                                                                                                                      ·-
                                                           T emessee.Texas.. Utah.                                    Signature by a representati've. A re?"esen!ative
10 the adctess below for the sta.te you lived in. or the
                                                           Vermont. V,rg'nia.                                         c;si s>;f\ Fonn 4506 for a taxpayer only if this
stare your business was in, when thal return was           Washington.Vies!
filed.  There are two address chats: one for                                                                          authonty has been specificaty delegated to the
    i                                                      Virginia. 1'Yisconsn.                                      re?""esentatiYe on Form 2848. line Sa. Fonn 2848
l'ld vifu-al retu rns (form 1040 series) and one for all   Wyomr'lg.. a foreign
other ren.ms.                                                                                                         showi'lg the delegation mus! be a.1.ached to Fonn
                                                           COLlttry, Americ;si
   ff yoo are req.ies.tlg a re�un for more thMI one        Samoa.. Puerto R'ico.
year or period and the chat below shows two                Guam.the                                                   Privacy Act and Paperwotk Reduction Act
different addresses.. send your reqJest to the             Commonwealth of the
                                                                                                                      Notice. We ask for the information on this form 10
address based on the address of your most recent           Noohem Maia;a                                              establsh yot.r rg,t to g ait ;;ccess to the requested
<etum.                                                     lsl;sids, the U.S. V,rg'n
                                                           lsl;sids, or A.P.O. or                                     returnts) 1.11der the lmemal Revenue Code. Vie need
Chart for individual returns                                                                                          this inrormation to ?"Operty identify the return;s) and
                                                           F.P.O. a<tte<=..s
                                                                                                                      respond to you! reque&. If you reques! � copy of a
(Form 1040 series)                                                                                                    tax return. secbofls 6100 and 6109 requre yrn to
I1you flleCI an                                                                                                       provide t his inf ormation. induding your SSN or E£N.
                                                           Specific Instructions                                      to process your request If you do na ?'(lvoe this
IOOIVIOUal return             Mall to:                                                                                information. we m,# nO! be ab'.e to process yoor
ana Irvea In:                                              U)e 1b. Enter     yoor employer idemification rfJmber      �. Pro\\ding false or fraudulem infOC"mation
Alabama. Kentuclty,                                        (EIN) if you are requestlng a OOfJY of a bus�ess           may subject you to penalties.
Louisiana.. Mi ssissippi,                                  return. Otherwise, eruer the first social security            Roo:ine uses of this Wormation ino\Jde giving it to
Temessee,Texas.a                                           number (SSN) or yoor iidi\\duat taxpayer                   the Department of Justice for civil and a-irtmal
foreign coumry. American      lmemal Revenue Secvice       idemification number (rTIN) shown on the retun. For        litigation. n::I ci:ies. stares. the Distri:t of Colum�a.
Samoa. Poerto RCO.            RAIVSTeam                    example. if you sre �ing Form 1040 that                    and U.S. oommonwealths and possessiofls for use
Guam. the                     Stop 6716AUSC                inclJdes Schedule C (form 1040). eruer yot.r SSN.          in administering their ta x la'lll"S. We may a�
Corrmon\\'eabh of the         Austf'I. 1X 73301            U)e 3. Emer your Cl.l'l'enl address. If 'fOU use a P.O.    disclose this information to other countries under a
Notthern M.riana ls1ards.                                  box. please include it on this Irle 3.                     tax treaty. 10 federal and state agencies to enforce
the U.S. Virgtl Islands, or                                U)e 4. Emer the address shown on the la& return            federal nornax crininal la'lll"S, or to federal law
A.P.O. or F.P.O. address                                   filed if different from the adctess entered on lne 3.      enforcemem and irue'ligence agen�s 10 combat
                                                                                                                      tetrorism.
Alaska. Arizona.                                           Note: If the addresses on lines 3 and 4 we d;ffereru
Arkals.as, CaJfomia..                                      and 'fOU have not ctlangecl yrnr address with the             You are na requi'ed 10   ?'(Woe      the information
Cotirado. Hawaii, Idaho,                                   lRS. li!e Form 8822. Chaige of Address. For a              �eel on a focm that is subject to the Pa�




                                                           m
ll!nois. t'ldiaia. IO'«a..                                 busiiess address. file Form e...<122-8. Change of          Aeduction Act Llt!ess the fOC"m disp!ays a valid 0..YB
Kais.as, Michig an.           kltemal Revenue Secvice      Address or Rec..ponsible Pany -Bus iness.                  control nt.mber. Books or recon:ls relating to a form
Mt1nes01a. Montana.           RAIVSTeam                                                                               or its llstructions nws! be reta'ned as long as thei'
                                                           Signature and date. Form 4506mus! be s igned and           con.tents may beoome ma1erial rt the administration
Nebrask a. Nevada, New        Stop37106                    dated by the taxpayer lsted on line 1aor2a. The
Mexico, Nofth Dakola,         Fresno..CA 9388.!                                                                       of sny Internal Ae\'ent.l! law. Generally. tax returns
                                                           a:tS muS! rece!.-e Form 4506within 120 da_ysol the         and retum informa1ion are confioontial, a s r�ired
OkJahoma, Oregon.                                          date s igned by the taxpayer or it will be re;ee1ed.
South Oa.ltota, Ol.tl..                                                                                               by section 6100.
                                                           Enwre that all applicable lites are oomple:ed before
Washi'lgton. Wisconsi1..                                   SV,ing.                                                       The time needed to complete and file Form 4506
Wyomiig                                                                                                               wlivary depending on individual circumst;sices. The
                                                                        YO!I must check tm bot in tm                  estinated average tine is: Leaming about the law
Cortnec�UI.
Delaware. District of
                                                                        s.ignarure a.w ro acknct.w.,dge    roo        or the form, 10 mil..: Preparing the form. 16 min.:
                                                                                                                      and Copying. assembling. and sending the form
Colim�a. Florida.                                                       ha�-e rhe au!f>ori!y ro .sJg,, and reque-st   to the IRS, 20 min.
Georgia. Maile,                                                         the infotTfliJrion. The form will not be
                                                                                                                         If you have commern:s concerni'lg the acct.racy of
Ma,}1.rid,                    kltemal A:•.-enue Secvice    prooosst;d and rerumed ro yoo ii rhe box is
Massactl.Jsel1s,                                                                                                      these time estimaies or SU@!!Stions for maki"lg
                              RAIVSTeam                    uncheclood.                                                Form 4506simpler. we WOOfd be happy to he.r from

                              .....
Missoui. New                  Stop 6705 S-2                                                                           you. You csn write 10:
Haimpshire. New Jersey.                                      Individuals. Copies of joittly filed tax recums may
                              KEW1s.as City, MO            be ft.mished to eithe r spouse. Only one s�nature is          lmernal ReverfJe Service
New York.. North
Carolina. Olio.                                            requi'ed. Sign Form 4506exactly as yot.r name                Tax Forms and Publications Division
Pennsyl\ana . Rhode                                        appeared on the «Gina! re�t.m. If you changed your            1111 Cons.itu:ion Ave. NW. IA-6 526
Island, South Carol                                        nane. also $qt yot.r current name.                            Washington. DC 20224.
                i    ina.
Vermom.
    i     Virgi, a.. We1.1
Virg nia                                                                                                               Do n01 send the fOC"m to this address. Instea d. s ee
                                                                                                                      Whe,:e to fi'e on this page.
